Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 2/1/2021 have been entered.
Claim Objections
Claim 18 is objected to because of the following informalities:  apparent typographical error “and ta material of the second…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,904,264 (Yamada et al. hereinafter).
In re claim 11, with reference to Fig. 3, Yamada et al. discloses: A container (31) comprising: a housing space that can hold contents (includes gas located in space 34); a first layer (48) forming the housing space; a second layer (38) including an adhered surface that is adhered externally to the first layer, and a non-adhered surface that is not adhered to the first layer; and a gate mark formed on at least one surface of an inner surface of the first layer and the non-adhered surface, the container comprises a 

[AltContent: textbox (Top Wall)][AltContent: ][AltContent: rect][AltContent: textbox (Adhered)][AltContent: textbox (Side Wall)][AltContent: ][AltContent: textbox (Gradually Decreasing)][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: textbox (Second Part)][AltContent: textbox (Gate Mark)][AltContent: textbox (Non-adhered)][AltContent: rect]
    PNG
    media_image1.png
    294
    525
    media_image1.png
    Greyscale

In re claim 12, with reference to the Fig(s). noted above, Yamada et al. discloses the claimed invention including wherein at least one of the inner surface of the first layer and the non-adhered surface includes a recess (occupied at 42) which is recessed outward from the housing space; and at least a part of the gate mark is formed in the recess (see Fig. 3 above).
In re claim 13, with reference to the Fig(s). noted above, Yamada et al. discloses the claimed invention including wherein the recess is formed in the non-adhered surface; and the recess has a depth larger than a thickness of the first layer (48) (See fig. 3 above).
In re claim 14, with reference to the Fig(s). noted above, Yamada et al. discloses the claimed invention including wherein the recess includes a first part (occupied at 42) which is open to the housing space, and a second part (see fig. 3) which communicates 
In re claim 15, with reference to the Fig(s). noted above, Yamada et al. discloses the claimed invention including wherein the container further comprises contents held in the housing space (note that contents as well as insulation materials are housed above the first and second layers, column 17, lines 13-19).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. as applied to claim 11 above, and further in view of US Patent No. 4,393,106 (Maruhashi et al. hereinafter).
In re claim 18, Yamada et al. fails to disclose wherein a material of the first layer is polypropylene and [ta] material of the second layer is a butadiene resin.
However, Maruhashi et al. discloses an injection-molded plastic container wherein a first layer is formed of polypropylene (column 7, lines 60-69) and a second layer is a protective layer made from butadiene resin (column 8, lines 44-57).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized the preferred materials for the inner and outer (protective) layer of the laminated injection molded container as taught by Maruhashi et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. Please note that in the instant .
Allowable Subject Matter
Claims 1-5 and 7-10 are allowed.
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive. 
Applicant argues that the limitation of the gate mark being formed “on” a surface defines over the prior art wherein the mark is a cavity formed at a recess in the layers.  However, as the recess can be interpreted as being “on” or “in” the layers, the limitation does not define over the Yamada et al. as currently applied to claim 11.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723.  The examiner can normally be reached on Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733